On Petition for Rehearing.
PER CURIAM.
Appellant on application for a rehearing erroneously assumes that the opinion of the court holds him liable for mere expressions of opinion as to value. Such is not the ease. Appellant repersented that the goods would inventory a certain price and that he would guarantee the same.
Appellant did not in argument represent that the findings of fact on defendant’s counterclaim were conclusions and therefore insufficient; hence that assignment was abandoned.
The court is of opinion that while appellant’s abstract was not as full as it should have been, to fairly state the issues *606and the evidence, the respondent’s abstract was unnecessarily voluminous, and that only 50 per cent, of the cost of printing the same should be taxed against appellant.
With this modification of the judgment the application for a rehearing is denied.